Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Election (of species VII, Figs. 6A-9) was made without traverse in the reply filed on 7/16/21. However, after further consideration, the election/restriction requirement of 4/19/21 is hereby withdrawn, and all claims are examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-16, 19, 20, 22-24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tsuboi (US 20080054758)(from IDS).
Regarding independent claim 1, Tsuboi discloses A Micro Electro Mechanical System (MEMS) device (Title – micro-oscillation element), comprising (i.e., open language for the claim, MPEP 2111.03): 

a support (120 - frame); and 
a suspension structure (131, 132, 133 – torsion bars) mechanically coupling the body to the support (i.e., physically attached), wherein the suspension structure comprises a torsion element defining the pivot axis (torsion bar 133 is on axis A1), and a first spring element (132 – torsion bar) and a second spring element (131 – torsion bar) having an extension extending with an angle relative to the pivot axis on opposing sides of the torsion element so that a distance between at least a portion of the first spring element (i.e., 131, 132 are angled on both sides of torsion bar 133) and at least a portion of the second spring element changes in a direction of the pivot axis (i.e., all three are torsion bars, and thus flex with the motion of the oscillating body 111; direction changes with oscillation), and wherein the extension of the first and the second spring elements (torsion bars 131, 132) in the direction of the pivot axis is larger than an extension of the torsion element in the direction of the pivot axis (Fig. 1: i.e., they are in a triangular formation, and the torsion bar 133 bisects so geometrically 131, 132 must be longer).
Regarding claim 3, the reference further discloses the torsion element and the first and the second spring elements are formed in a same material layer or in same material layers of a material layer stack (see Figs. 3-4, para. 48-49 – note that 132 and 133 are on the same level).
Regarding claim 6, the reference further discloses the torsion element comprises at least one torsion bar, wherein each of the first and the second spring elements comprises at least one spring bar, and wherein a minimum width of the torsion bar in a direction perpendicular to a longitudinal direction thereof is less than a minimum width of each spring bar in a direction 
Regarding claim 7, the reference further discloses the body (111 – oscillating body) comprises a protrusion extending between the first and the second spring elements and mechanically coupled to the torsion element (i.e., insofar as the comb drive is visually-horizontally between springs/torsion bar sets 130 on either side, via the axis and perimeters, of the oscillating body 111).
Regarding claim 8, the reference further discloses the support (120 – frame) comprises a protrusion extending between the first and the second spring elements and mechanically coupled to the torsion element (i.e., insofar as the comb drive is visually-horizontally between springs/torsion bar sets 130 on either side, via the axis and perimeters, of the frame).
Regarding claim 9, the reference further discloses 9. (Original) The MEMS device of claim 1, wherein a distance between portions of the first and the second spring elements closer to the body (111 – body) is larger than a distance between portions of the first and the second spring elements closer to the support (frame 120)(i.e., note that there is a triangular shape wider at body 111 than at frame 120).
Regarding claim 10, the reference further discloses 10. (Original) The MEMS device of claim 1, wherein the suspension structure is formed symmetrically with respect to the pivot axis (i.e., note that there is a triangular shape wider at body 111 than at frame 120; note that torsion bars 131 and 132 are bisected by bar 133).
Regarding claim 11, the reference further discloses 11. (Original) The MEMS device of claim 1, wherein the suspension structure is arranged at a first end of the body and the MEMS 
Regarding claim 12, the reference further discloses 12. (Original) The MEMS device of claim 11, wherein the suspension structure and the further suspension structure are symmetrical with respect to a plane perpendicular to the pivot axis (i.e., in Fig. 4, note symmetry of 131 and 132).
Regarding claim 13, the reference further discloses 13. (Original) The MEMS device of claim 1, wherein the body and the suspension structure are configured such that translation oscillations in directions perpendicular and parallel to the pivot axis and rotational oscillations about axes perpendicular to the pivot axis comprise resonant frequencies which are different from harmonic frequencies of a resonant frequency of a rotational oscillation around the pivot axis (i.e., this structure meets the structural claim language from claim 1 and herein, and thus must inherently perform the same function of the same structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.).

Regarding claim 15, the reference further discloses the mirror and the comb drive structure are formed in a same material layer (i.e., in the alternative) or in same material layers of a material layer stack as the torsion element and the first and the second spring elements (Figs. 3-4 – note that all the combination of all the layers makes a stack and they are therein).
Regarding claim 16, the reference further discloses the mirror body comprises a stiffening structure configured to stiffen the mirror (Fig. 2: e.g., 114A, B – supporting beams under gird the mirror; see also para. 75) and a protrusion to which the torsion element is mechanically coupled (116, 117 – interconnection ports).

Regarding independent claim 19, Tsuboi discloses A Micro Electro Mechanical System (MEMS) device (Title – micro-oscillation element), comprising (i.e., open language for the claim, MPEP 2111.03): 
a body (Fig. 1: 111-main oscillating body) configured to pivot around a pivot axis (A1 – oscillation axial center); 
a support (120 - frame); and 
a suspension structure (131, 132, 133 – torsion bars) mechanically coupling the body to the support (i.e., physically attached), 
wherein the suspension structure (as subsequently defined) comprises (i.e., open language)
a torsion element defining the pivot axis (torsion bar 133 is on axis A1), and 

Regarding independent claim 20, Tsuboi discloses A method for manufacturing a Micro Electro Mechanical System (MEMS) device (Title – micro-oscillation element), the method comprising (i.e., open language for the claim, MPEP 2111.03): 
forming, in a substrate, a body (Fig. 1: 111-main oscillating body) configured to pivot around a pivot axis (A1 – oscillation axial center), a support (120 - frame), and a suspension structure (131, 132, 133 – torsion bars) mechanically coupling the body to the support (i.e., physically attached), 
wherein forming the suspension structure (as subsequently defined) comprises (i.e., open language): forming a torsion element defining the pivot axis (torsion bar 133 is on axis A1); and 
forming a first spring element (131 – torsion bar) and a second spring element (132 – torsion bar) having an extension extending with an angle relative to the pivot axis on opposing sides of the torsion element so that a distance between at least a portion of the first spring element and at least a portion of the second spring element changes in a direction of the pivot axis (i.e., all three are torsion bars, and thus flex with the motion of the oscillating body 111; 
Regarding independent claim 22, Tsuboi discloses A method for manufacturing a Micro Electro Mechanical System (MEMS) device (Title – micro-oscillation element), the method comprising (i.e., open language for the claim, MPEP 2111.03):  
forming, in a substrate, a body (Fig. 1: 111-main oscillating body) configured to pivot around a pivot axis (A1 – oscillation axial center), a support (120 - frame), and a suspension structure (131, 132, 133 – torsion bars) mechanically coupling the body to the support (i.e., physically attached), 
wherein forming the suspension structure (as subsequently defined) comprises (i.e., open language): forming a torsion element defining the pivot axis (torsion bar 133 is on axis A1); and 
forming a first spring element (131 – torsion bar) and a second spring element (132 – torsion bar) having an extension extending with an angle relative to the pivot axis on opposing sides of the torsion element so that a distance between at least a portion of the first spring element and at least a portion of the second spring element changes in a direction of the pivot axis (Fig. 1: i.e., they are in a triangular formation, and the torsion bar 133 bisects so geometrically 131, 132 must be longer), wherein the torsion element and the first and the second spring elements are formed in a same material layer (in the alternative) or in same material layers of a material layer stack (Figs. 3-4 – note that all the combination of all the layers makes a stack and they are therein).

Regarding claim 24, the reference further discloses forming a stiffening structure of the mirror body (Fig. 2: e.g., 114A, B – supporting beams under gird the mirror; see also para. 75) in a material layer different from the material layer or the material layers in which the first and the second spring elements and the torsion element are formed (Figs. 2-4 – note that they are underneath the upper layer of the body coincident with the springs 131, 132).
Allowable Subject Matter
Claims 17, 18, 21 are allowed.
Regarding claim 17, the prior art does not teach or suggest “A Micro Electro Mechanical System (MEMS) device” including the specific arrangement for “wherein the suspension structure comprises a relief link mechanically coupling at least one of the first and the second spring elements and the torsion element to the support, wherein the relief link is configured to allow for a translation of the at least one of the first and the second spring elements and the torsion element in the direction of the pivot axis at their ends adjacent to the relief link.” as set forth in the claimed combination(s).
With respect to claim 18, this claim depends on claim 17 and is allowable at least for the reasons stated supra.


Claims 2, 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 2, the prior art does not teach or suggest “The MEMS device of claim 1” including the specific arrangement for “wherein the suspension structure comprises a relief link mechanically coupling at least one of the first and the second spring elements and the torsion element to the support, wherein the relief link is configured to allow for a translation of the at least one of the first and the second spring elements and the torsion element in the direction of the pivot axis at their ends adjacent to the relief link.” as set forth in the claimed combination(s).
Regarding claim 4, the prior art does not teach or suggest “The MEMS device of claim 1” including the specific arrangement for “wherein the torsion element comprises a plurality of torsion bars, and wherein each of the first and the second spring elements comprises a plurality of spring bars.” as set forth in the claimed combination(s).
With respect to claim 5, this claim depends on claim 4 and is allowable at least for the reasons stated supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190129163 - mirror device having leaf spring with openings; US 20130213134 - angular rate sensor with suppressed linear acceleration response; US 20070171496 – rotational micro mirror; US 20050035682 – micro-oscillation element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872